          Case 1:18-cv-10225-MLW Document 348 Filed 08/14/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

                JOINT REPORT IN RESPONSE TO AUGUST 7, 2019 ORDER

        On August 2, 2019, and August 7, 2019, this Court ordered the parties to confer and

report regarding any agreement they have reached concerning: (a) changes ICE Boston will

make to the Notice to Alien of File Custody Review (“Notice”) provided to individuals in

custody and related issues; (b) the result of ICE Boston’s custody review of the individual who is

the subject of the August 2, 2019 declaration, based on ICE Boston’s review of the information

filed by that individual’s spouse in connection with the custody; and (c) what, if anything, ICE

Boston intends to do concerning the individuals in custody identified in Respondents’ July 12,

2019, detention report. ECF No. 338; Transcript of August 2, 2019 Hearing.

        On August 8, 2019, the parties requested an extension of time until August 14, 2019 to

continue to meet and confer on these issues. ECF No. 342. The Court granted that request on

August 9, 2019. ECF No. 345.

        The parties report as follows:




ActiveUS 175339819
        Case 1:18-cv-10225-MLW Document 348 Filed 08/14/19 Page 2 of 4



       (a)     Revised POCR Notice. On August 13, 2019, Respondents sent Petitioners a

summary of revisions ICE Boston intends to make to the Notice of Alien of File Custody Review

utilized by ICE Boston (“Notice”). On August 14, 2019, Respondents sent Petitioners a template

of the Notice incorporating those changes, which the parties will discuss.

       (b)     The result of ICE Boston’s custody review of the individual who is the

subject of the August 2, 2019 Declaration. Based on documentation submitted by this

individual, ICE Boston released this individual on August 6, 2019 pursuant to an Order of

Supervision as authorized by 8 U.S.C. § 1231(a)(3) and 8 C.F.R. § 241.5(a), requiring that he

report in person to ICE Pittsburgh on August 13, 2019. His Release Notification informs him

that “ICE has determined that [he] may be released while [his] removal is stayed by the court.”

       (c)     The parties have not reached an agreement regarding the remaining

individuals in custody. The parties have not reached an agreement to resolve Petitioners’

motion for order to show cause. ECF No. 305. Accordingly, the parties intend to submit briefs

per the schedule previously proposed to the Court. ECF No. 342. Petitioners’ Reply would be

due August 16, 2019, and Respondents’ Surreply would be due August 23, 2019.




                                                2

ActiveUS 175339819
        Case 1:18-cv-10225-MLW Document 348 Filed 08/14/19 Page 3 of 4




 Respectfully submitted,                          Kevin S. Prussia (BBO # 666813)
                                                  Michaela P. Sewall (BBO # 683182)
 JOSEPH H. HUNT                                   Shirley X. Li Cantin (BBO # 675377)
 Assistant Attorney General                       Jonathan A. Cox (BBO # 687810)
                                                  Colleen M. McCullough (BBO # 696455)
                                                  Matthew W. Costello (BBO # 696384)
                                                  WILMER CUTLER PICKERING
                                                    HALE AND DORR LLP
 WILLIAM C. PEACHEY                               60 State Street
 Director                                         Boston, MA 02109
                                                  Telephone: (617) 526-6000
                                                  Facsimile: (617) 526-5000
 ELIANIS N. PEREZ                                 kevin.prussia@wilmerhale.com
 Assistant Director                               michaela.sewall@wilmerhale.com
                                                  shirley.cantin@wilmerhale.com
                                                  jonathan.cox@wilmerhale.com
                                                  colleen.mccullough@wilmerhale.com
                                                  matthew.costello@wilmerhale.com
 /s/ Mary L. Larakers
 MARY L. LARAKERS (Texas Bar #                    Matthew R. Segal (BBO # 654489)
 24093943)                                        Adriana Lafaille (BBO # 680210)
 Trial Attorney                                   AMERICAN CIVIL LIBERTIES UNION
 United States Department of Justice, Civil       FOUNDATION OF MASSACHUSETTS, INC.
 Division                                         211 Congress Street
 Office of Immigration Litigation                 Boston, MA 02110
 District Court Section                           (617) 482-3170
 P.O. Box 868, Ben Franklin Station
 Washington, DC 20044                             Kathleen M. Gillespie (BBO # 661315)
 (202) 353-4419                                   Attorney at Law
 (202) 305-7000 (facsimile)                       6 White Pine Lane
 mary.l.larakers@usdoj.gov                        Lexington, MA 02421
                                                  (339) 970-9283
 Counsel for Respondents
                                                  Counsel for Petitioners




                                              3

ActiveUS 175339819
        Case 1:18-cv-10225-MLW Document 348 Filed 08/14/19 Page 4 of 4



                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: August 14, 2019                               Trial Attorney




                                                 4

ActiveUS 175339819
